                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                     3:20-cv-627-RJC

CALVIN LATIMER,                           )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                                     ORDER
                                          )
SOCIAL SECURITY ADMINISTRATION,           )
                                          )
                  Defendant.              )
__________________________________________)

        THIS MATTER is before the Court on pro se Plaintiff’s Complaint, (Doc. No. 1). An

Application to Proceed in District Court Without Prepaying Fees or Costs, (Doc. No. 2), is also

pending.

        In this matter, Plaintiff alleges that the Social Security Administration is improperly

collecting an overpayment of retirement benefits.1

        Proper venue under the Social Security Act is “in the district court of the United States for

the judicial district in which the plaintiff resides, or has his principal place of business….” 42

U.S.C. § 405(g). When a plaintiff files a case laying venue in the wrong division or district, the

district “shall dismiss, or if it be in the interest of justice, transfer such case to any district or

division in which it could have been brought.” 28 U.S.C. § 1406(a). Transfer for lack of venue

can be considered sua sponte. See Feller v. Brock, 802 F.2d 722, 729 n.7 (4th Cir. 1986).

        Plaintiff resides in Port Richey, Florida, which lies in Pasco County in the Middle District

of Florida. It appears that venue does not lie in this District. Because it appears that this action

should have been brought in the Middle District of Florida where the Plaintiff resides, this action


1
 It is unclear whether Plaintiff exhausted his administrative remedies with regards to the overpayment determination
and, if so, whether this action is timely.

                                                         1

            Case 3:20-cv-00627-RJC Document 3 Filed 11/20/20 Page 1 of 2
will be transferred to the Middle District pursuant to 28 U.S.C. § 1406(a). Plaintiff may file a

Notice objecting to the transfer within fourteen (14) days of this Order. See Feller, 802 F.2d at

729 n.7 (requiring notice when venue is raised sua sponte). The failure to object will result in this

case’s transfer to the Middle District of Florida without further notice.

       IT IS, THEREFORE, ORDERED that Plaintiff may file a Notice within fourteen (14)

days of this order objecting to the transfer of this action to the Middle District of Florida. If no

Response is filed, this action will be transferred without further notice.



                                              Signed: November 20, 2020




                                                  2

          Case 3:20-cv-00627-RJC Document 3 Filed 11/20/20 Page 2 of 2
